                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

JOHN R. MARTIN,                  )                   CASE NO. 3:18CV00005
                                 )
               Plaintiff,        )
                                 )
               v.                )                   MAGISTRATE JUDGE
                                 )                   JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
                                 )                   JUDGMENT
               Defendant.        )
                                 )

      Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, the Commissioner’s final decision is AFFIRMED.

      IT IS SO ORDERED.


                                                 s/Jonathan D. Greenberg
                                                Jonathan D. Greenberg
                                                United States Magistrate Judge
Date: November 26, 2018




                                            1
